DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/18/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 15-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NPL “Discussion on NR CA for cross-carrier scheduling with different numerologies” (hereinafter referred to as Huawei).

	RE Claim 1, Huawei discloses a method of wireless communication comprising:
	generating a control channel in at least one slot of a first cell (See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of instances times within the at least one slot (See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of one or more second cells (See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	transmitting the control channel to one or more user equipment (UE) (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of at least one of the first cell or the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)).

	RE Claim 2, Huawei discloses a method, as set forth in claim 1 above, wherein the first cell comprises a scheduling cell (See Huawei FIG 10; page 9 – scheduling cell CC1) and the one or more second cells comprise scheduled cells that are scheduled by the first cell (See Huawei FIG 10; page 9 – second cell CC2 comprising scheduled cells that are scheduled by first cell (CC1)).

	RE Claim 3, Huawei discloses a method, as set forth in claim 1 above, wherein the control channel is a physical downlink control channel (PDCCH) transmitted by the first cell to the one or more UEs in the one or more second cells (See Huawei FIG 10; page 9 – PDCCH).

	RE Claim 4, Huawei discloses a method, as set forth in claim 1 above, wherein the control information comprises one or more of a grant for a physical downlink shared channel (PDSCH), a grant for physical uplink shared channel (PUSCH), DCI within a PDCCH (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs), or a slot format indication.

Claim 5, Huawei discloses a method, as set forth in claim 1 above, wherein the control channel is used for cross carrier scheduling of the one or more second cells (See Huawei FIG 10; page 9 – cross carrier scheduling).

	RE Claim 6, Huawei discloses a method, as set forth in claim 1 above, wherein the control channel is configured with a subcarrier spacing (SCS) that is lower than an SCS of a traffic channel used by the one or more second cells (See Huawei FIG 10; page 9 – SCS of CC1 15kHz vs. SCS or CC2 60kHz).

	RE Claim 7, Huawei discloses a method, as set forth in claim 1 above, further comprising: associating each of the plurality of control channel segments with one or more particular slots in the one or more second cells (See Huawei FIG 10; page 9 – segments of CC1 associated with particular slots of CC2).

	RE Claim 8, Huawei discloses a method, as set forth in claim 7 above, wherein associating each of the plurality of control channel segments with the one or more particular slots in the one or more second cells further comprises aligning each of the plurality of control channel segments to a timing of the one or more particular slots in the one or more second cells (See Huawei FIG 9 – segments aligned in part on ending of segment vs. corresponding slot start time in second cell).

	RE Claim 9, Huawei discloses a method, as set forth in claim 1 above, wherein each of the plurality of control channel segments contain respective control channel See Huawei FIG 10; page 9 – CC1 segments contain DCI corresponding to slots of CC2).

	RE Claim 11, Huawei discloses a method, as set forth in claim 1 above, wherein the number of DCI comprises a predetermined maximum number of DCI that may be contained within each of the plurality of control channel segments for at least each of the one or more second cells (See Huawei page 9 – UE can report the maximum number of valid unicast DCIs within the same span it can support; the number of valid unicast DCIs for the UE is defined per scheduled CC).

	RE Claim 12, Huawei discloses a method, as set forth in claim 1 above, wherein the number of DCI comprises a predetermined maximum number of DCI that may be contained within each of the plurality of control channel segments for all of the one or more second cells (See Huawei page 9 – UE can report the maximum number of valid unicast DCIs within the same span it can support; the number of valid unicast DCIs for the UE is defined per scheduled CC).

	RE Claim 15, Huawei discloses a method, as set forth in claim 1 above, further comprising: 
	setting the number of DCI as a predetermined maximum number of DCI equal to a fixed N number of DCI that a UE of the one or more UEs is to decode for each control channel segment (See Huawei page 9 – the number of valid unicast DCIs for the UE is defined per scheduled CC; Proposal 4: UE reports the supported maximum number of valid DCIs).

	RE Claim 16, Huawei discloses a method, as set forth in claim 15 above, wherein the DCIs are unicast DCIs (See Huawei FIG 10; page 9 – unicast DCI).

	RE Claim 17, Huawei discloses a method, as set forth in claim 15 above, further comprising: providing at least one unicast DCI for each slot of the second cell (See Huawei FIG 10; page 9 – at least one unicast DCI for each slot in CC2).

	RE Claim 18, Huawei discloses a method, as set forth in claim 1 above, wherein each DCI is configured to include one of a plurality of format types of DCI that are supported by a UE of the one or more UEs, wherein the plurality of format types includes one or more of a DCI for unicast transmission (See Huawei FIG 10; page 9 – DCI for unicast), a DCI for semi-persistent scheduling (SPS) activation/deactivation, a DCI for broadcast transmission, a DCI for random access and paging, a DCI for system information transmission, or a group common DCI.

	RE Claim 19, Huawei discloses a method, as set forth in claim 18 above, wherein the DCI for unicast transmission includes one or more of a DCI for uplink (UL) and downlink (DL) unicast transmission, a DCI for DL unicast transmission (See Huawei FIG 10; page 9 – i.e. DCI for DL unicast); or a DCI for UL unicast transmission.

	RE Claim 20, Huawei discloses an apparatus for wireless communication, comprising: 
	at least one processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor (See Huawei FIG 10; page 9 – wireless communication nodes comprising processors, transceivers, and memories), wherein the at least one processor is configured to: 	generate a transmission including a control channel in at least one slot of a first cell (See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of instances times within the at least one slot (See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of one or more second cells (See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	transmit the control channel to one or more user equipment (UE) (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of at least one of the first cell or the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)).
 
	RE Claim 21, Huawei discloses an apparatus, as set forth in claim 20 above, wherein the first cell comprises a scheduling cell (See Huawei FIG 10; page 9 – scheduling cell CC1) and the one or more second cells comprise scheduled cells that are scheduled by the first cell (See Huawei FIG 10; page 9 – second cell CC2 comprising scheduled cells that are scheduled by first cell (CC1)).

	RE Claim 22, Huawei discloses an apparatus, as set forth in claim 20 above, wherein the control channel is a physical downlink control channel (PDCCH) transmitted by the first cell to the one or more UEs in the one or more second cells (See Huawei FIG 10; page 9 – PDCCH).

	RE Claim 23, Huawei discloses an apparatus, as set forth in claim 20 above, wherein the control channel is configured with a subcarrier spacing (SCS) that is lower than an SCS of a traffic channel for the one or more second cells (See Huawei FIG 10; page 9 – SCS of CC1 15kHz vs. SCS or CC2 60kHz).

	RE Claim 24, Huawei discloses a method of wireless communication comprising:
	Receiving, by a user equipment (UE) from a first cell, a control channel in at least one slot (See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of a second cell (See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	decoding the control channel (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of at least one of the first cell or the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)).

	RE Claim 25, Huawei discloses a method, as set forth in claim 24 above, wherein the control channel is a physical downlink control channel (PDCCH) transmitted by the scheduling cell to the UE (See Huawei FIG 10; page 9 – PDCCH).

	RE Claim 26, Huawei discloses a method, as set forth in claim 24 above, wherein the control information comprises one or more of a grant for a physical downlink shared channel (PDSCH), a grant for physical uplink shared channel See Huawei FIG 10; page 9 – DCI within PDCCH), or a slot format indication.

	RE Claim 27, Huawei discloses a method, as set forth in claim 24 above, wherein the control channel is configured with a subcarrier spacing (SCS) that is lower than an SCS of a traffic channel for the one or more second cells (See Huawei FIG 10; page 9 – SCS of CC1 15kHz vs. SCS or CC2 60kHz).

	RE Claim 28, Huawei discloses a method, as set forth in claim 24 above, further comprising: 
	Wherein the number of DCI comprises a predetermined maximum number of DCI that the UE is to decode for each control channel segment (See Huawei page 9 – the number of valid unicast DCIs for the UE is defined per scheduled CC; Proposal 4: UE reports the supported maximum number of valid DCIs).

	RE Claim 29, Huawei discloses an apparatus for wireless communication, comprising: at least one processor; a transceiver communicatively coupled to the at least one processor; and a memory communicatively coupled to the at least one processor, wherein the at least one processor is configured to: 
	Receive, by a user equipment (UE) from a first cell, a control channel in at least one slot (See Huawei FIG 10; page 9 – DCI in CCI1), wherein the control channel includes a plurality of control channel segments arranged at a plurality of instances times within the at least one slot (See Huawei FIG 10; page 9 – multiple segments in CCI1), and each of the plurality of control channel segments includes a number of downlink control information (DCI) for one or more slots of a second cell (See Huawei FIG 10; page 9 – segments containing multiple DCI for slots in CC2); and 
	decode the control channel (See Huawei FIG 10; page 9 – DCI sent in PDCCH to UEs);
	wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of at least one of the first cell or the one or more second cells (See Huawei FIG 10; page 9 – two unicast DCIs in PDCCH monitoring occasions within a same span can support 15k SCS cross-carrier scheduling 30k SCS while four unicast DCIs in PDCCH monitoring occasions within two time span can support 15k SCS cross-carrier scheduling 60k SCS; if one CC cross-carrier schedules multiple CCs, the number of valid DCIs would be linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)).

	RE Claim 30, Huawei discloses an apparatus, as set forth in claim 29 above, further comprising: 
	the at least one processor configured to set the number of DCI as a predetermined maximum number of DCI equal to a fixed N number of DCI that the apparatus is to decode for each of the plurality of control channel segments (See Huawei page 9 – the number of valid unicast DCIs for the UE is defined per scheduled CC; Proposal 4: UE reports the supported maximum number of valid DCIs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on NR CA for cross-carrier scheduling with different numerologies” .

	RE Claim 10, Huawei discloses a method, as set forth in claim 1 above. Huawei does not specifically disclose wherein each of the plurality of control channel segments contain the same control channel information corresponding to all of the slots in the one or more second cells.
	However, Bagheri teaches of wherein each of the plurality of control channel segments contain the same control channel information corresponding to all of the slots in the one or more second cells (See Bagheri [0056] – multiple copies of same DCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, wherein each of the plurality of control channel segments contain the same control channel information corresponding to all of the slots in the one or more second cells, as taught in Bagheri. One is motivated as such in order to improve decoding accuracy (See Bagheri [0056]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on NR CA for cross-carrier scheduling with different numerologies” (hereinafter referred to as Huawei) in view of NPL “On Cross-carrier Scheduling with Different Numerologies” (hereinafter referred to as OPPO).

RE Claim 13, Huawei discloses a method, as set forth in claim 12 above. Huawei does not specifically disclose wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells.
	However, OPPO teaches of wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells (See OPPO FIG 3; Section 4 – taking into account the ratio between the SCS of the scheduling cell and the SCS of all the scheduled cells in order to determine the maximum number of detectable/valid DCIs that would be required to attain peak data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, wherein the predetermined maximum number of DCI is determined based on a combination of a subcarrier spacing (SCS) of the control channel of the first cell and the SCS of at least one of the one or more second cells, as taught in OPPO. One is motivated as such in order to better determine the maximum number of detectable/valid DCIs that would be required to attain peak data (See OPPO Section 4).

	RE Claim 14, Huawei discloses a method, as set forth in claim 12 above. Huawei does not specifically disclose wherein the predetermined maximum number of DCI is determined based on a subcarrier spacing (SCS) of the control channel of the first cell and is configured to cover all possible SCSs of the one or more second cells.
See OPPO FIG 3; Section 4 – taking into account the ratio between the SCS of the scheduling cell and the SCS of all the scheduled cells in order to determine the maximum number of detectable/valid DCIs that would be required to attain peak data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless system, as disclosed in Huawei, wherein the predetermined maximum number of DCI is determined based on a subcarrier spacing (SCS) of the control channel of the first cell and is configured to cover all possible SCSs of the one or more second cells, as taught in OPPO. One is motivated as such in order to better determine the maximum number of detectable/valid DCIs that would be required to attain peak data (See OPPO Section 4).

Response to Arguments
	Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach the elements of claim 1, specifically, that Huawei does not specifically disclose “wherein the number of DCI is based at least in part on a subcarrier spacing (SCS) of the control channel of at least one of the first cell or the one or more second cells”, the Examiner respectfully disagrees. The Applicant has argued that Huawei teaches of the UE linearly increased for the UE (i.e. the number of DCIs is based at least in part on subcarrier spacing)). That is, Huawei sets a number of DCI for the one or more slots in the control channel segments (FIG 10 – a certain number of DCI in CC1 which cross carrier schedule with CC2) and the number of DCI is based on the SCS (i.e. 4 DCI for 15kHz SCS CC1 cross-carrier scheduling with 60kHz SCS of CC2).
	Regarding Applicant's arguments that the Oppo reference does not teach “a plurality of control channel segments arranged at a plurality of time instances within the at least one slot, and each of the plurality of control channel segments includes a number of downlink of downlink control information (DCI) for one or more slots of one or more second cells”, the Examiner submits that Huawei already teaches of a plurality of control channel segments arranged at a plurality of time instances within the at least . 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al. (US# 2020/0337029), Li et al. (US# 2020/0275483), Lei et al. (US# 2020/0235891).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477